Detailed action
Summary
1. The office action is in response to the amendment filed on 5/04/2022.
2. Claims 1-3 and 6-20 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 1-3 and 6-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…a first switch configured to selectively couple a first supply rail of the coupled inductor circuit with a first node of a first individual segment of the plurality of individual segments; a second switch configured to selectively couple the first supply rail of the coupled inductor circuit with a first node of a second individual segment of the plurality of individual segments; and a first output inductor coupled to a first common node of the second winding; wherein the first common node directly couples a second node of the first individual segment with a second node of the second individual segment.”

Dependent claims 2,3, 6-13 are allowable by virtue of their dependency.

Regarding claim 14. The prior art fails to teach “…isolating a first node of a first segment of the second winding from a ground reference in response to the first activation; coupling a first node of a second segment of the second winding to the ground reference; extracting output current via a first output inductor coupled to a first node common to the first segment and the second segment to provide an output voltage; wherein the first segment forms a first portion of a first turn of the second winding; and wherein the second segment forms a second portion of the first turn of the second winding.”

Dependent claims 15-17 are allowable by virtue of their dependency.

Regarding claim 18. The prior art fails to teach “…a second winding configured to magnetically couple with the first winding, the second winding having a plurality of individual segments, wherein each individual segment forms a fraction of one turn of the second winding; a first output inductor coupled to a first common node of two segments of the second winding; a first switch configured to selectively couple a first supply rail with a first node of a first individual segment of the plurality of individual segments; and a second switch configured to selectively couple the first supply rail with a first node of a second individual segment of the plurality of individual segments.”

Dependent claims 19 and 20 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160164505 Naaman et al. disclose josephson current source systems and method 
US 20160020016 Ouyang et al. disclose integrated magnetics transformer assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
                                                                                                                                                                                                        /ADOLF D BERHANE/ Primary Examiner, Art Unit 2838